Citation Nr: 1024053	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-33 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for disability, 
including dysrhythmias, due to poisoning from Anthrax vaccine 
and hazardous materials (claimed as "hazmat").

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for "Gulf War 
Syndrome."

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from September 1989 
to June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May 2005 
and April 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran's claim for service 
connection for dysrhythmias is based solely on his claim of 
having been poisoned in service by an Anthrax vaccine and/or 
hazardous material.  The Board has, therefore, combined these 
two claims into one as listed above.


FINDINGS OF FACT

1.  The competent and credible medical evidence fails to 
establish the Veteran has a current right ankle disorder 
related to his military service.

2.  The competent and credible evidence of record fails to 
establish the Veteran has any chronic disability, including 
dysrhythmias, due to poisoning from an anthrax vaccine or 
from exposure to hazardous materials (claimed as "hazmat").

3.  The RO denied service connection for PTSD in a March 1997 
rating decision.  The Veteran did not appeal that decision, 
and it is final.

4.  None of the new evidence received subsequent to March 
1997 in support of the Veteran's claim for service connection 
for PTSD is material.

5.  The RO denied service connection for "Gulf War 
Syndrome" in an April 2003 rating decision.  The Veteran did 
not appeal that decision, and it is final.

6.  None of the new evidence received subsequent to April 
2003 in support of the Veteran's claim for service connection 
for "Gulf War Syndrome" is material.

7.  The RO denied service connection for a skin rash in an 
April 2003 rating decision.  The Veteran did not appeal that 
decision, and it is final.

8.  None of the new evidence received subsequent to April 
2003 in support of the Veteran's claim for service connection 
for a skin disorder is material.


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).

2.  A chronic disability, including dysrhythmias, due to 
poisoning from an Anthrax vaccine or exposure to hazardous 
materials was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

3.  The March 1997 rating decision that denied service 
connection for posttraumatic stress disorder (PTSD) is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 
20.201, 20.302 (2009).

4.  New and material evidence has not been received, and the 
Veteran's claim for service connection for posttraumatic 
stress disorder (PTSD) is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  The April 2003 rating decision that denied service 
connection for "Gulf  War Syndrome" and a skin rash is 
final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§ 3.160(d), 20.201, 20.302 (2009).

6.  New and material evidence has not been received, and the 
Veteran's claims for service connection for "Gulf  War 
Syndrome" and a skin disorder are not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
January 2005, July 2005 and September 2005, prior to the 
initial AOJ decisions on his claims.  The Board finds that 
the notices provided fully comply with VA's duty to notify as 
to content, including the notice requirements for claims to 
reopen under Kent v. Nicholson, 20 Vet. App. 1 (2006).   In 
March 2006, the Court of Appeals for Veterans Claims (Court) 
rendered a decision holding that, in service connection 
claims, notice provided to the veteran should also advise him 
that a disability rating or an effective date for the award 
of benefits will be assigned if service connection is 
awarded.   Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Such notice was provided to the Veteran in April 2006, and 
his claims were readjudicated in August 2006, November 2007 
and January 2008.  The Board finds, therefore, that any 
defect in the timing of notice was cured and there is no 
prejudice to the Veteran.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may 
be cured by affording the veteran appropriate notice and 
subsequent adjudication).  

Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veterans submitted evidence in connection with 
his claim, which indicates he knew of the need to provide VA 
with information and evidence to support his claims.  Thus 
the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the Veteran, and any error in this regard 
is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA did not obtain 
medical examinations in relation to the Veteran's claims for 
service connection for a right ankle disorder and disability 
due to poisoning by an Anthrax vaccine and hazardous 
materials because there is no competent and credible evidence 
that the Veteran has a current disability related to either 
claim that is the result of any event, injury or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i)(C).  As for the 
Veteran's claims to reopen, when a claim is one to reopen a 
finally decided claim, VA is not obligated to provide a 
medical examination or obtain a medical opinion until new and 
material evidence has been received.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2008).  As discussed in detail below, the 
Veteran has failed to submit new and material evidence to 
reopen his claims for service connection for PTSD, Gulf War 
Syndrome, and a skin disorder.  VA is, therefore, not 
obligated to provide him with a medical examination as to 
these claims.

Finally, the Board notes that the Veteran has requested a 
hearing before a travelling member of the Board at the RO in 
Houston, Texas.  Two hearings have been previously scheduled 
(in August 2008 and February 2010), but the Veteran failed to 
appear for both hearings.  The Board notes that the record 
shows that the Veteran has been incarcerated at a Texas 
correctional institution since 1994 and is currently serving 
a life sentence.  He will not be eligible for parole until 
June 2024.  After the Veteran failed to appear for the first 
hearing in August 2008, he filed a timely motion to 
reschedule in which he indicated that his request for 
transport was never processed due to a common communications 
break down within the Texas TDCJ-CID.  In October 2008, the 
Veteran's motion was granted and his appeal was remanded back 
to the RO for rescheduling of the hearing.  

Prior to rescheduling the hearing, the RO sent two letters in 
(February 2009 and September 2009) to the Texas Department of 
Criminal Justice, Public Information Office - Director, 
Warden Office, notifying them that the Veteran had requested 
a hearing before the Board and that such hearing would have 
to be conducted at the Houston RO.  These letters further 
requested that this office advise/inform the RO whether it 
had any special arrangement to bring the Veteran to the 
Houston RO to attend a hearing.  No response was received 
from either inquiry.  By letter dated in September 2009, the 
Veteran was advised that the RO was unable to obtain 
information on his ability to get transportation arrangements 
to attend a Board hearing at the RO.  This letter also 
advised him that it is ultimately his responsibility to be 
there for his hearing and that VA does not provide 
transportation or pay any expenses.  He was advised that, if 
he was unable to make it to the hearing, he could submit a 
detailed written or audio-taped statement to support his 
appeal in lieu of the hearing.  In response to this letter, 
the Veteran submitted a statement claiming that the RO 
contacted the wrong office and used the wrong protocol for 
having an incarcerated veteran transferred.  He claimed that 
VA Form 2507 is the instrument routinely utilized to 
transport a confined veteran to the RO or VA Medical Center 
for a variety of reasons.

After considering the record, the Board finds that VA has 
fulfilled its obligation to provide the Veteran with the 
opportunity to have a hearing before the Board.  Despite the 
Veteran's contentions, VA has no set policy or procedure 
regarding transportation of incarcerated veterans to a RO to 
attend a requested hearing.  The VA Form 2507 referred to by 
the Veteran is actually the form the RO sends to a VA Medical 
Center to request that a VA examination be scheduled.  This 
form is an internal document and is not intended to be used 
to request that a state or federal correctional facility 
transport an incarcerated veteran to a VA facility.  In fact, 
VA has no authority for requiring the transportation of an 
incarcerated veteran to either and RO or a VA Medical Center.  
There is no law that grants VA authority to direct either a 
state or federal correctional institution to transport an 
incarcerated veteran for the purpose of permitting him to 
attend a hearing at the RO.  Rather the onus is on the 
veteran to ensure his attendance at a hearing scheduled on 
his behalf.  VA's due process burden is merely to provide an 
opportunity for a veteran to have a hearing, not to ensure 
his presence at one.  The Veteran in the present case has 
been afforded two opportunities for a hearing before the 
Board, which he failed to appear for.  The fact that he is 
incarcerated does not put an additional burden on VA to 
assist him in appearing for the hearing.  Nevertheless, the 
RO undertook steps to do so.  When such steps were 
unsuccessful, the RO notified the Veteran of alternative 
actions he could take if he was unable to appear (i.e., send 
in a written or audio-taped statement in support of his 
appeal).  For these reasons, the Board finds that VA has met 
its duty with regard to providing the Veteran with a hearing, 
and no further action is necessary.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Service Connection Claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   

The Board acknowledges, however, that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay 
evidence is considered competent and sufficient to establish 
a diagnosis of a condition when 1) a lay person is competent 
to identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Right Ankle Disorder

The Veteran is claiming service connection for a right ankle 
disorder.  The Veteran claims that he had multiple injuries 
to his right ankle in service and that these were never 
allowed to heal properly.  He also alleges having a bone or 
growth sticking out on the ankle.  He states that now his 
ankle still swells at times and he cannot stand for long 
periods without his right ankle starting to hurt.  He relates 
his currently problems to the in-service injuries.

The Board acknowledges that the Veteran's service treatment 
records show treatment for a mild right ankle sprain in July 
1992 and complaints of trauma to the right foot and ankle in 
January 1993.  At his separation examination in May 1993, the 
Veteran reported a history of bilateral ankle sprains, the 
right occurring in 1991; however, no abnormality of the right 
ankle was found upon examination.  Therefore, a chronic 
disability is not established to have been incurred in 
service.  

Post service medical evidence does not show any complaints of 
or treatment for the right ankle until September 2006.  The 
Veteran was seen for complaints of right ankle pain and 
weakness since 1993.  He also reported a history of the right 
ankle bone sticking out.  Physical examination of the right 
ankle was normal; however, there was found tenderness along 
the dorsolateral portion of the foot.  X-ray of the right 
ankle did not demonstrate any acute or chronic changes.  
Furthermore, neither physical examination nor x-ray 
demonstrated a bone or growth sticking out of the Veteran's 
ankle.  The assessment was history of recurrent ankle sprain 
per patient.  Thus, the physician was unable to conclude that 
the Veteran had any current disorder involving the right 
ankle despite the Veteran's complaints.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Moreover, pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Finally, service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed.Cir. 2000).  

For these reasons, the Board concludes that the preponderance 
of the evidence is against finding that the Veteran has a 
current right ankle disorder for which service connection may 
be granted.  Consequently, the Veteran's claim must be 
denied.

Disability (Including Dysrhythmias) Resulting from Poisoning 
from Anthrax Vaccine and Exposure to Hazardous Materials

The Board notes that it has read and considered all the 
Veteran's statements regarding this claim, but his 
allegations are too numerous and voluminous to fully repeat 
here.  In essence, the Veteran is claiming that, while in 
service, he was given a vaccine for Anthrax and was exposed 
to hazardous materials (claimed as "hazmat") while serving 
at NAS North Island, San Diego, California.  He claims that 
exposure to these two things has poisoned him and has 
affected almost all his bodily systems, specifically his 
"autonomic nervous system," heart, liver and glands; 
therefore, he is dying a slow and painful death.  
Particularly with regard to his claim for dysrhythmias, he 
claims that this poisoning has affected the electrical 
impulses to his heart, which is proved by an abnormal 
electrocardiogram (i.e., EKG) in service.  

In considering the Veteran's claim, the Board notes that 
there is no medical evidence to support the Veteran's claim 
that he has been poisoned and that this is causing his bodily 
systems to break down.  His service vaccination record is 
available and, although showing he received all the normal 
vaccinations during service, it does not show that he 
received an Anthrax vaccine.  Furthermore, the clinical 
records, which look to be complete, fail to show that the 
Veteran received an Anthrax vaccine.  Even if it is conceded 
that the Veteran was given such a vaccine although it was not 
recorded in his service records, the service treatment 
records are silent for any complaints relating to such a 
vaccine.  In addition, no complaints or objective findings 
were made at the time of his separation examination in May 
1993 of Anthrax poisoning or the types of physical problems 
the Veteran now relates to the Anthrax vaccine.  The Report 
of Medical Examination notes that the Veteran's examination 
was normal except for mild hemorrhoids, high frequency 
hearing loss and scars and tattoos.  EKG and labs taken at 
that time were essentially normal.  

Furthermore, although the service treatment records do verify 
the Veteran's service at NAS North Island, San Diego, 
California, they fail to show that the Veteran was treated 
for any exposure to hazardous materials that would account 
for his current complaints.  In fact, the Veteran himself 
admits that he wore protective gear when handling hazardous 
materials during service.  (See September 2004 statement.)  
Again, no complaints or objective findings were made at the 
May 1993 separation examination of any condition resulting 
from exposure to hazardous materials.

The Board acknowledges that service dental treatment records 
show the Veteran reporting having angina and two heart 
attacks in service.  (See November 1990 and November 1991 
Dental Health Questionnaires.)  In November 1991, the Veteran 
was referred for cardiac work up, which was within normal 
limits, including a normal EKG.  The Board further notes that 
there are no treatment records, either service or private, to 
indicate that the Veteran was treated for either angina or a 
heart attack prior to November 1991.  Furthermore, although 
reporting in November 1991 having two heart attacks, the 
Veteran denied a history of hospitalizations, which would be 
inconsistent with the report of a history of heart attack.  
On his separation examination in May 1993, the Veteran failed 
to report a history of any heart problems and none were found 
on examination.  

Thus, the service treatment records fail to establish the 
Veteran had any chronic cardiovascular illness or disease 
resulting from exposure to or poisoning from an Anthrax 
vaccine or hazardous materials.  Where chronicity of a 
disease is not shown in service, service connection may yet 
be established by showing continuity of symptomatology 
between the currently claimed disability and a condition 
noted in service.  38 C.F.R. § 3.303(b).  In addition, 
service connection may be warranted if the competent and 
credible evidence of record establishes that the disability 
was incurred in service. 

The Board notes that post service medical evidence does show 
that the Veteran has been treated for complaints of chest 
pain that was assessed as angina.  (See November 2005 and 
April 2006 private treatment records.)  A November 2005 EKG 
demonstrated sinus tachycardia, possible inferior ischemia; 
however, a June 2006 echocardiogram was negative for signs of 
heart disease or ischemic abnormality.  In November 2006, the 
Veteran was admitted to the Beto Infirmary after an 
altercation with other offenders for treatment of his 
injuries.  Although the admitting impression included 
hypertension and coronary atherosclerotic disease, he was 
without chest pain during his two month infirmary stay and no 
evidence of coronary artery disease was found.  Discharge 
diagnoses included hypertension as the only cardiovascular 
related diagnosis.  

Thus, the Board finds that the post-service medical evidence 
fails to establish that the Veteran has a chronic 
cardiovascular disease except hypertension, which the Veteran 
has not claimed is due to his alleged poisoning by Anthrax 
vaccine and exposure to hazardous materials.  Even if the 
Veteran has angina or a dysrhythmia as claimed, there are 
more than 10 years between his separation from service and 
the first evidence of angina or dysrhythmia (i.e., sinus 
tachycardia).  Furthermore, the Veteran has not claimed that 
he had these symptoms since his separation from service until 
November 2005 when he first received treatment for them.  
Thus, a continuity of symptoms is not shown by the record.  

Finally, there is no medical opinion of record that 
establishes a nexus relationship exists between any current 
cardiovascular disorder manifested by angina and/or 
dysrhythmias, except for the Veteran's own statements.  As a 
lay person, however, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the Veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, his 
statements are afforded little weight as to whether a nexus 
exists between any current cardiovascular disorder manifested 
by angina and/or dysrhythmias and his military service.

In addition, the Board acknowledges that the record shows the 
Veteran had his gall bladder removed in 1997; however, there 
is no medical evidence to support the Veteran's contention 
that this surgery was the result of damage to his liver 
caused by poisoning from an Anthrax vaccine and/or exposure 
to hazardous materials in service.  The Veteran's lab results 
were essentially normal at his separation examination in May 
1993, and the service treatment records show no complaints or 
treatment related to the liver or gall bladder.  The surgery 
to remove his gall bladder was more than four years after the 
Veteran's discharge from service.  There are also no post-
service medical records indicating any problem with the 
Veteran's liver.  The only evidence regarding post-service 
problems with the Veteran's liver are his own statements; 
however, these statements are afforded no probative weight as 
the Veteran is not competent to offer a diagnosis since he 
has no medical experience.  Therefore, there is no showing of 
a chronicity of symptoms since his separation from service.  
Finally, there is no medical opinion of record that 
establishes a nexus relationship exists between the Veteran's 
gall bladder surgery or any current liver disorder and his 
military service except for the Veteran's own statements; 
however, as the Veteran is not competent to suggest a 
possible medical etiology, his statements are afforded no 
probative weight.

As for the Veteran's remaining alleged conditions, there is 
simply no competent medical evidence to establish that any of 
them even exist despite his complaints.  As previously 
stated, the Veteran is not competent to establish a diagnosis 
of any medical condition because he has no medical experience 
to do so.  Furthermore, many of the conditions, such as 
heart, liver and gland dysfunction, require laboratory 
testing to establish that an abnormality exists.  Thus, the 
Veteran's statements are not sufficient to establish that 
there is any abnormal functioning of such things as his 
heart, liver or glands.  

The Board also notes that the Veteran has submitted  two 
buddy statements in which they relate that they have 
witnessed the Veteran having shortness of breath and 
complaining of chest pain and pain shooting up into his jaw.  
Although these statements relate to whether the Veteran has 
symptoms of a current disability, the Board notes that 
neither statement is sufficient to establish a medical 
diagnosis or to show that the Veteran has any cardiovascular 
disorder.  

The Board also notes that the Veteran was seen in November 
2005 in "Fast Track" for his extensive list of complaints 
stating that he needs to be disabled.   The physician noted 
that "currently he has no indication for any type of 
disability @ this time that he has no physical sx or Hx which 
indicates he is disabled."  The Board further notes that the 
Veteran has undergone psychiatric evaluation, and the post-
service treatment records indicate diagnoses of 
hypochondriasis and possible somatoform disorder due to his 
preoccupation with his physical complaints or somatic 
delusions.  This evidence tends to refute the Veteran's 
claims that he has any current physical disability for which 
service connection may be granted.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

In conclusion, the Board finds that the preponderance of the 
evidence is against finding in favor of the Veteran's claim.  
First, the evidence fails to establish any in-service 
vaccination for Anthrax or exposure to hazardous materials 
(without protective gear).  Furthermore, the competent 
medical evidence fails to establish that the Veteran either 
has a current disability or that any present current 
disability may be related to his military service, 
specifically poisoning resulting from an Anthrax vaccine and 
exposure to hazardous materials.  For these reasons, the 
evidence of record fails to establish the elements of service 
connection.  The preponderance of the evidence being against 
the Veteran's claim for service connection, the benefit of 
the doubt doctrine is not for application.  Consequently, the 
Veteran's claim must be denied.

III.  Claims to Reopen

The Veteran's claim for service connection for PTSD was last 
denied by the RO in a rating decision issued in March 1997, 
and his claims for service connection for "Gulf War 
Syndrome" and a skin rash were last denied by the RO in a 
rating decision issued in April 2003.  Rating actions are 
final and binding based on evidence on file at the time the 
veteran is notified of the decision and may not be revised on 
the same factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).  The claimant has one year 
from notification of a RO decision to initiate an appeal by 
filing a Notice of Disagreement with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The 
Veteran did not at any time indicate disagreement with these 
rating decisions.  Therefore, they are final.  38 U.S.C.A. 
§ 7105.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  With claims to reopen filed on or after 
August 29, 2001, such as this one, "new" evidence is 
defined as evidence not previously submitted to agency 
decision makers and "material" evidence is evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  The evidence 
received subsequent to the last final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. 
App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

 PTSD

Service connection for PTSD was initially denied in a March 
1997 rating decision because the Veteran failed to provide 
evidence establishing a confirmed diagnosis of PTSD.  In 
addition, he failed to provide information detailing 
stressful experiences in service and subsequent behavior 
changes, and service department records did not indicate any 
combat citations that would allow VA to concede that a 
stressful event occurred.  Thus, evidence received since this 
claim was last denied in March 1997 must related to these 
elements and raise a reasonable possibility of substantiating 
the claim.

To date, the Veteran has failed to submit competent medical 
evidence establishing a diagnosis of PTSD related to an in-
service stressor.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2004) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)); see also Cohen v. 
Brown, 10 Vet. App 128 (1997).  

New medical evidence submitted by the Veteran consists of 
both VA and private psychiatric treatment records.  These 
records, however, fail to demonstrate that the Veteran has 
been diagnosed to have PTSD.  VA inpatient treatment records 
from June 1994 show the Veteran was hospitalized and treated 
for substance abuse and organic mood disorder secondary to 
substance abuse.  (The Board notes that VA outpatient and 
inpatient treatment records from October 1993 through January 
1994 are not new as they were previously considered at the 
time of the March 1997 rating decision.)  Private treatment 
records from 2007 show the Veteran underwent psychiatric 
evaluation in January 2007, but no Axis I diagnosis was given 
except for possible somatoform disorder.  Thereafter, 
treatment records indicated a diagnosis of hypochondriasis.

As for the Veteran's new statements, he is not competent to 
render a diagnosis or a medical opinion because he has no 
medical expertise.  Thus, his statements cannot be considered 
competent to establish a diagnosis of PTSD and are not 
material evidence to reopen the claim.  

As the first element of service connection (i.e., a current 
disability) remains unproven, the new evidence does not raise 
a reasonable possibility of substantiating the claim for 
service connection for PTSD.  Consequently, new and material 
evidence has not been received to reopen the Veteran's claim 
for service connection for PTSD, and his claim to reopen must 
be denied.

Gulf War Syndrome

Service connection for "Gulf War Syndrome" was previously 
denied in the April 2003 rating decision because such is not 
"considered an actually disabling condition."  "'Persian 
Gulf Syndrome' is not a disease entity currently recognized 
by VA or commonly accepted within the medical community."  
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6661 (1995).  To date, there has been no change in VA's 
position on this.

Furthermore, compensation for such illnesses is meant only 
for those veterans who served on active duty in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  In the present case, the service records 
demonstrate that the Veteran never served overseas.  Thus, he 
did not serve in the Southwest Asia theater of operations and 
cannot be eligible for service connection for a disability 
due to undiagnosed illness under § 3.317.  The Veteran 
himself does not contend that he had service in the Southwest 
Asia theater of operations, but claims that his "Gulf War 
Syndrome" is due to receiving an Anthrax vaccine (see March 
2007 statement).  

For these reasons, the Board finds that no new and material 
evidence has been received to reopen the Veteran's claim as 
he has failed to submit evidence establishing a legal basis 
for it.  Consequently, the Veteran's claim to reopen for 
service connection for "Gulf War Syndrome" must be denied.

Skin Disorder

Service connection for a "skin rash" was previously denied 
in the April 2003 rating decision because, although there was 
evidence of treatment in service in 1991, there was no 
further treatment and, therefore, no chronic disability or 
permanent residual subject to service connection shown by the 
service medical records; nor had the Veteran submitted any 
medical evidence to confirm the finding of a skin rash 
related to military service.  Thus, in order for any new 
evidence to be material, it must relate to the fact that the 
Veteran has a current chronic skin disorder that is related 
to his military service.

Evidence submitted since the April 2003 rating decision 
consists of the Veteran's statements, two buddy statements, 
and VA and private treatment records.  The Board notes that 
the new VA treatment records from 1994 fail to show treatment 
for any skin disorder; therefore, they are not material as 
they fail to establish the existence of a current disability.  
The private treatment records indicate the Veteran was only 
treated once in August 1997 for complaints related to any 
skin disorder and was diagnosed to have dandruff, which was 
treated with selenium sulfate topically to the head and noted 
to have resolved a few days later.  Thus, the private 
treatment records also fail to show the Veteran has had a 
chronic skin disorder since service.

In addition, the Board finds that the Veteran's statements 
and the two buddy statements, although new, are not material 
as they fail to establish either a continuity of symptoms 
since service or a nexus relationship between the current 
symptoms and his military service.  The Veteran's statements, 
although difficult to understand, appear to indicate he has 
psoriasis or seborrhea on his scalp, trunk, shoulders and 
back due to a "bug" he had in service, which he relates to 
exposure to chemicals while handling hazardous materials.  He 
claims that this exposure to chemicals has caused his 
sebaceous glands to abnormally increase secretion.  However, 
the Veteran's statements are vague as to whether the skin 
disorder for which he is seeking service connection now has 
been present since service; therefore, his statements are not 
definite enough to establish a continuity of symptoms and 
fail to raise a reasonable possibility of substantiating the 
claim.

Moreover, the Veteran is not competent to diagnosis himself 
to have psoriasis, seborrhea or any other particular skin 
disorder as he does not have any medical experience in 
diagnosing such conditions.  See Bostain v. West, 11 Vet. 
App. 124 (1998).  Although the Board acknowledges that the 
Veteran is competent to give evidence about what he has 
experienced, see Layno v. Brown, 6 Vet. App. 465 (1994), he 
is not competent to give evidence that requires medical 
expertise, such as rendering a diagnosis or providing an 
etiological link between any current skin disorder and the 
one treated in service or to exposure to hazardous materials 
in service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As the Veteran is not competent, such statements cannot be 
material to reopen his claim.

Moreover, although the two buddy statements relate their 
witnessing of a current skin condition involving the 
Veteran's scalp, they indicate that they have known the 
Veteran no earlier than 1999, approximately six years after 
his separation from service.  Thus, their statements cannot 
be considered to establish a continuity of symptoms since 
service.  Moreover, neither statement provides the necessary 
etiological link between the current skin condition they 
witnessed and the Veteran's military service.  These 
statements, therefore, fail to raise a reasonable possibility 
of substantiating the Veteran's claim for service connection 
and are not material to reopen the Veteran's claim.

For the foregoing reasons, the Board finds that the new 
evidence of record received since April 2003 is not material 
as it fails to raise a reasonable possibility of 
substantiating the claim.  The Veteran's claim to reopen for 
service connection for a skin disorder, therefore, must be 
denied.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for poisoning from Anthrax 
vaccine and hazardous materials (claimed as "hazmat") is 
denied.

Entitlement to service connection for dysrhythmias secondary 
to Anthrax vaccine is denied.

New and material evidence has not been received, and the 
claim to reopen for service connection for posttraumatic 
stress disorder (PTSD) is denied.

New and material evidence has not been received, and the 
claim to reopen for service connection for "Gulf War 
Syndrome" is denied.

New and material evidence has not been received, and the 
claim to reopen for service connection for a skin disorder is 
denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


